 CONDON TRANSPORT, INC.297Condon Transport,Inc.andGeneralTeamsters,Warehouse and Dairy Employees Union Local 126,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Help-ersofAmerica.Cases30-CA-2188and30-CA-2405June10, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn February 25, 1974, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, the Respondentfiled a brief in opposition thereto as well as cross-exceptions and a supporting brief, and the ChargingParty filed a brief in reply to Respondent's opposi-tion and in opposition to the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions 1 and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Condon Transport,Inc.,Ripon,Wisconsin, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.IThe General Counsel's exceptions include a request that the Orderprovide that Respondent pay to the Board and the Union the costs andexpenses incurred by each in the investigation,preparation,presentation,and conduct of this case as provided inTiidee Products,Inc.,194NLRB1234.We do not find sufficient evidence to support a finding thatRespondent's defenses constituted frivolous litigation within the meaning ofTiideeProductsand, accordingly,deny the General Counsel's request.Thus, having denied the General Counsel's request,we find Respondent'sexception to be moot.Members Fanning and Jenkins do not rely on the Administrative LawJudge's dictum concerningTelautograph Corporation,199 NLRB 892.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas heard in Green Lake, Wisconsin, on October 16 and17, and December 11 and 12, 1973, upon charges filed onDecember 21, 1972, and July 18, 1973, and a consolidatedcomplaint which issued on August 27, 1973, alleging thatRespondent independently violated Section 8(a)(1) of theAct by unlawfully assisting employees in the filing of adecertification petition, and Section 8(a)(5) of the Act bywithdrawing recognition and refusing, since October 10,1972, to bargain with the Union as majority representativeof employees in the appropriate bargaining unit. Respon-dent filed an answer, admitting certain facts, but denyingthe commission of any unfair labor practices. After thehearing, theGeneralCounsel,Charging Party, andRespondent filed briefs.Upon the entire record, including consideration of thebriefs,andmy observation of the demeanor of thewitnesses while testifying,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent, Condon Transport, Inc., is a Wisconsincorporation engaged in the transportation of petroleumproducts by motor truck from its place of business inRipon,Wisconsin.During the calendar year precedingissuance of the consolidated complaint, a representativeperiod,Respondent in the course and conduct of saidoperationsderived revenues in excess of $50,000 forservicesperformed for Condon Oil Co., a Wisconsincorporation, located in Ripon, Wisconsin. Condon Oil Co.,during said calendar year, purchased goods valued inexcess of $50,000 from points located directly outside theState ofWisconsin, and had gross revenues exceeding$500,000.The complaint alleges, the answer admits, and I find thatthe Respondent is and, at all times material,has been anemployer as defined in Section 2(2) of the Act, engaged incommerce and in operations affecting commerce asdefined in Section 2(6) and (7) of the-Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatGeneralTeamsters,Warehouse and Dairy EmployeesUnion Local 126, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.IssuesThe ultimate issue in this case is whether Respondent,following recognition of the Union, acted lawfully insubsequentlywithdrawing recognition and refusing tobargain further. Respondent argues that said action wasperfectly legitimate in view of the decertification activitiesof unit employees and a good-faith doubt that the Unioncontinued to represent a majority. The General Counsel,with concurrence of the Charging Party, asserts thatRespondent was not free to assert such a defense, in viewof its unlawful assistance of the decertification activity, asconfirmed by background evidence, which, as the argu-211NLRB No. 37 298DECISIONSOF NATIONALLABOR RELATIONS BOARDment goes, shows thatRespondent, at all times,was guiltyof bad faith,and intent on underminingtheUnion'srepresentative status.Finally,Respondent argues that,even if the General Counsel were sustained as to the abovematters, any bargaining ordershould be withheldpursuantto thepolicy set forth bythe BoardinLauraModesCompany,144 NLRB 1592.B.Bargaining HistoryThe dutyto bargainwith the Union first inured toRespondent through aprivatesettlement of an earliercomplaintissuedbytheRegionalDirector in Case30-.CA-1862.The settlement was effectedon May 10,1972, and consisted of an agreementwherebythe partieswould bebound by variousbargaining agreements andTeamster-sponsored fringe benefit programs.The settle-ment terms,in accordancewith Section 8(d) of the Act,plainlycontemplated the partiesexecutionof the govern-ing documents.The Respondent's assistance to employeedecertificationactivity, whichis thesubject of theinstantcomplaint,allegedlybegan on May 11, 1972, the day afteran administrative law judge acceptedthe aboveagreementadjusting the complaint in the earlier case.C.BackgroundCondon Transport,Inc., isaffiliated with and exclusivelyengaged in the cartageof bulk petroleum products forCondon Oil Company, which,in turn,is engaged in thewholesaledistributionand saleof Texaco products. Priorto January10, 1972, Condon Oil utilizedindependentcommon carriersfor over-the-road transportof its prod-ucts, principally Bulk Transport Company. Bulk TransportCompanywas under contractwith the Charging Union.Two ofBulk'sdrivers, JosephM. Davis and Roy Voss,wereprimarilyengaged in servicingBulk's Condon Oilaccount. Some time in late1970, CondonOil began toconsiderthe possibilityof purchasing equipment andperforming its own over-the-road hauling.In the spring of1971, B. Kent Bauman,a vice presidentof Condon OilCompany,began discussionswith Vossand Davis as totheir possible employmentwith thenew trucking opera-tion.Bauman also sought the advice of Davis and Voss asto their preferences for equipmentand, ultimately, inordering same,accepted some of their recommendations.As between Bauman,Davis, and Voss, there was noquestion that Davisand Voss would be hired as driverswhen the new trucking operation commenced.On January 10, 1972, Condon Transport formally beganoperations.Davis and Voss werethe onlytwo drivers in itsemploy at that time. Previousto that date, both haddiscussed with Bauman the termsunder which they wouldbe employed.Davis supplied Bauman witha copy of thecollective-bargaining agreement covering them at BulkTransport.Bauman assured them that, though heintendedto compensate them on a percentage-of-volume-handledbasis,rather thanthe hourlybasis in effect at Bulk, bothIPrior to this,Davis and Voss had been working a substantial number ofovertime hours.2Prior to January 17, Voss and Davis were the only drivers inRespondent's employ.A third driver,Richard Dykstra,was hired on thatwould takehome at least the equivalentof their priorearnings.There wasalso discussion as towhether thedrivers wouldcontinueto be covered by the pension andhealth andwelfare plans which were in effect at Bulk underauspices of the latter'sbargaining agreementwith theCharging Union. Although bothmen considered continuedcoverage under these programs as extremelyimportant,Bauman didnot provideconclusive assurances in thisregard.Davis and Voss,in December1971, contacted Donald F.Wetzel, the Union'ssecretary-treasurer,urging him tocontact Bauman and consult himin their behalf.Wetzel,since thiswas prior toactual employmentof the twodrivers,advised themthat,upon their execution ofmembershipapplications,he would take action when thetime becameappropriate.As indicated on January 10,1972,Davis and Vossbegan theiremployment withRespondent.Thatsame day, both executed membershipapplicationsand representation authorizationsforWetzel.On January 12, 1972, Wetzel formallynotified Respondentthat the Unionrepresented the drivers and demandedrecognition.The demand letter further requested thatBauman appearat the Union's officein Fond du Lac,Wisconsin, eitheron January 17, 18, or 19,1972. Bauman,pursuantto thisrequest, appeared at union headquarterson January 19, 1972. At that time,he expressed an interestinparticipating in theUnion'spension and welfareprograms,but apparentlywas uncertain as to his interest inbeing obligatedto the Unionin other respects.At thismeeting,Wetzel and Bauman discussed the latter's desirefor a percentagemethod ofcompensation-such a systemof compensation differed from either thehourlyor mileagemethodsusuallyendorsedby the Union, but Wetzel wasopen to suchpossibility. The meeting ended with Wetzelgiving Bauman copies of various agreementsnecessary tooperate as a Teamstersshop,and Bauman advising that hewould get back in touch after tryingto furtherresearch thepercentage formula he planned to adopt.When Wetzelsubsequently heard nothingfromBauman,he sent a letter to Bauman,acknowledging the initialmeeting,and requesting another.In the meantime, Davisand Voss had becomesomewhat concerned at certain ofBauman's activities.Both crediblytestifiedthat, shortlyaftertheUnion'sdemand for recognition,Baumanrepeatedlyquestioned them asto "who signed the Unioncards."Vossfurthercrediblytestified that,the day afterBauman'smeetingwithWetzel,Bauman toldhim "Therewould be no need for Teamsters because wewould be paidas goodor better thanwhat we were getting when weworked forBulk Transport."Davisalso crediblytestifiedthat in lateJanuary 1972Bauman told him "He could notsee paying the big overtime that theUnion woulddemand,and thatifRoy [Voss]and I[Davis] kept pushing theUnion, thathe would have to go to maybe40 hours andmaybe it would be aswing shift."'Fearing that Baumanwas intent upon hiring new employeesto pack the unit,2Davis and Voss reportedthis possibility toWetzel. As adate.The suspicion of Voss and Davis as to possible packing of the unit wasprobably based upon Bauman's antiunion statements set forth above, aswell as their having seen Bauman's notation on certain employmentapplications taken in the winter of 1971 to the effect that certain applicants"Dislike Unions." CONDON TRANSPORT, INC.299result,Wetzel, on February 2, 1972, filed a representationpetition.Shortly after the filing of said petition, Bauman orallyagreedwith a Board agent to execute a stipulation uponconsent election agreement. However, when the RegionalOffice submitted such a document for Bauman's execution,he failed to respond. Following successive inquiries by theRegion,Bauman onFebruary 10, 1972, finally indicated hewould decline to sign on the stated ground that an electionought to be deferred to afford the opportunity to vote to anadditional driver that Respondent planned to hire.In the interim, on February 5, 1972, Bauman telephonedWetzel, and when Wetzel could not be reached, Baumanrequested his secretary to forward copies of the pensionplan and health and welfare programs, which in due coursewere forwarded to Bauman.On or about February 7, Bauman approached the driverswith proposals on a percentage that would constitute theirbasis for compensation. Davis and Voss refused to discussthiswithBauman,referring him to their bargainingrepresentative.On February 16, 1972, Bauman hired Preuss, a fourthdriver,who was added to the existing unit of Dykstra,Davis,and Voss. Davis and Voss contacted Wetzel,reporting that the Company was cutting runs and hiringadditional drivers.After consulting withWetzel, theytentatively decided to strike. The strike commenced onFebruary 22, 1972, and unfair labor practice charges inCase 30-CA-1862 were filed that same day. On February28 and 29, Wetzel by telephone and telegram contactedBauman,and indicated that Voss and Davis would returnto work. Both were reinstated on March 6, 1972.On April 7, 1972, the Regional Director issued acomplaint in Case 30-CA-1862, alleging that Respondentindependently violated Section 8(a)(1) by threateningemployees that no union member would ever driveRespondent's trucks, by coercive interrogation, threateningto change work hours if employees selected a union,threatening to fight to keep a union from representingemployees, and by bargaining individually with employees.Said complaint further alleged that Respondent violatedSection 8(a)(3) of the Act by according preferentialconsiderationto applicants who signified a dislike ofunions, by assigning Davis and Voss less desirable work,and by laying off Davis. Finally, the complaint alleged thatRespondent violated Section 8(a)(5) by granting, thenwithdrawing, recognition of the Union, and, in any event,that a bargaining order would be warranted in view of the3At theoriginal hearing in this proceeding,Idenied, on objection ofRespondent,the General Counsel theopportunityto litigate the allegationsin Case 30-CA-1862,as background.Thatcomplaint had been withdrawnon the basis of a private settlement agreement,whichthe Regional Directorhad noauthorityto set aside in issuing the instant complaint. By telegraphicorder,datedNovember2,1973,theBoard,pursuant to the GeneralCounsel's appeal,reversed my ruling and remanded for hearing with respectto "unlawful interrogation of prospective new employees and certain otheractivities designed to destroy union status ...: At a resumption of thehearing on DecemberI Iand 12, 1973, theseadditionalmatters werelitigated.On the basis thereof,I find that Respondent, through Bauman, didengage in the acts of interrogation and revealed his antiunion sentimentthrough coercive expressions set forth in the above text.Further, thebackgroundevidence does contribute to my conclusionthatBauman waspervasive nature of the other violations of Section8(a)(1)and (3).3A hearing on said complaint opened on May 9. On May10, the hearing was closed in view of the private settlementreached by the parties with respect to the issues raisedtherein.As will be seenin greaterdetail,infra,the unfair laborpractices,which are the subject of the instant complaint,allegedly commenced immediately after settlement of Case30-CA-1862. However, a brief chronology of the ensuingevents may prove helpful.Respondent did not immediately execute the supplemen-talagreement or rider that formed the predicate of theabove settlement.However, after several efforts by theUnion to obtain execution thereof, Respondent finally didso on September 12, 1972.That supplemental agreement, by its terms, was sched-uled to expire on December 31, 1972. On October 10, 1972,the Union notified Respondent of its intention to terminatesaid agreement, and sought information as to a possiblemeeting date for negotiation of a new contract .4 Thereaf-ter, a decertification petition was filed with respect toRespondent's drivers on October 30, 1972. No response tothe Union's request for renegotiation having been received,the Union again wrote the Company on January 11, 1973,forwarding a contract proposal and requesting a meetingdate.On January 16, 1973, Bauman wrote the Union,stating:We cannot meet or negotiate while a question ofrepresentation is pending.On January 23, 1973, the Union again requested thatRespondent bargain. On January 24, 1973, the instantcomplaint issued.On January 30, 1973, Respondentinformed the Union that:Because Condon Transport, Inc. has a good faithdoubt of the majority status of your Union and therehas been no adjudication that the petition for decertifi-cationwas in fact and in law illegally asserted, itcannot agree to your demand to make arrangementsfor a date, time and place to negotiate a new agreementcovering its employees represented by your Union.In the meantime, Respondent, upon expiration of thesupplemental agreement, on December 31, 1972, unilater-ally ceased contributing to the Union's health, welfare, andpension programs. On February 1, 1973, Respondentunilaterally put into effect a private health insurance plan.not aboveinterferencewith Sec. 7rights of employeesto any extentnecessary to accomplishhis own objectiveswithrespectto the ultimatelaborcostsofRespondent's operations.On the other hand, Case30-CA-1862 alsoalleged that Respondent engaged in certain discriminato-ry actionswith respect toapplicants,as well asDavis and Voss. However,theevidenceadduced, inmy opinion,does not substantiate theseallegations.Nonetheless,since the reasonsfor thatconclusionwould requireelaborate discussion,and the issues presentedthereby are plainly cumula-tive,itwould be inappropriate to rendera detailed accountingof theseacademic matters at the expense of furtherdelays inissuanceof the remedycalled for by the record madeon the instant complaint.4Thereis no merit in Respondent's contentionthat this letter was not aproper demand for a resumptionof negotiations. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding FindingsLending some support to Respondent's position that thewithdrawal of recognition in this case was perfectlylegitimate, is the Board's decision inTelautograph Corpora-tion,5which, in effect, held that a decertification petition,supported by an adequate showing of interest, which raisesa real question concerning representations may aloneprovide a defense to an employer's refusal to participate infurther contract negotiations.However,inNational CashRegister Company,7the Board distinguishedTelautograph,supra,by holding that a decertification petition furnishedno defense to a refusal to bargain where the employer hadinspired the filing of such a petition. A parallel to thatproposition is the long-established Board policy whichprecludes an employer from asserting a good-faith doubtof majority where the employer has engaged in misconducttending to dissipate the union'smajority and thereby toinduce said loss ofmajority .8Turning to the evidence adduced in support of theGeneral Counsel's cause, it is conceded fact on this recordthat Respondent(1) initially furnished employees informa-tion asto how the decertification process could be invoked,(2) obtained and supplied the decertification petition formsfor employees, (3) supplied employees information re-quired by the petition forms, and (4) advised employees asto the open period dates within which a timely petitioncould be filed. The General Counsel is not off the mark inobserving that virtually every act, other than the mailing ofthe final petition,was theworkof the Respondent .9Nonetheless,Respondent argues that there was nothingillegal in this course of conduct since,in each instance, theassistance provided was on request of employees. Respon-dent also observes that it never suggested to employess thatthey get rid of the Union, and, further, that Respondent,when responsive to employee requests, repeatedly cau-tioned that it could not help the employees in any way.The only witnesses called to relate the circumstancessurrounding theRespondent'sinvolvementwith thedecertificationactivitywere Bauman,Reiser,10 and em-ployee Dickerson, a cosigner of the decertification petition.Their accounts are in essential respects set forth below.Those of Bauman and Reiser show a substantial degree ofassistanceby the employer, which theyattempt to excuseas having been in each instance provoked by spontaneousemployee inquiry. As will beseen,infra,I do not believethis mitigatingtestimony.On May 10, 1972, when Respondent entered thesettlement agreement,there were four drivers in Respon-5 199 NLRB 8929Thefact that a decertification petition has been administrativelydismissed because of a pending 8(a)(5) complaint does not vitiate thedefense raised here.The administrative determination that no questionconcerning representation exists is not conclusive, and is disregarded wherethrough litigation of the complaint no possible connection betweenemployer misconduct and employee decertificationactivityis shown. SeeDeblinManufacturing Corporation,208 NLRB No. 24.r201 NLRB 1034.8-CelaneseCorporation of America,95 NLRB 664, 673;Plastiline, Inc.,190 NLRB365,374; General Motors Acceptance Corporation,196 NLRB137, and cases cited at In.8 thereof.9 1 am not entirely certain asto the reliability of the testimonyof JamesDickerson,the principal protagonist of decertification, to the effect that hemailed said petition without aid of Respondent. It is noted that Dickersondent'semploy.Davis and Voss worked days. AndDickerson, who had justbeenhired on May 7, 1972, andDykstra worked nights. The day drivers were known to beunion, and the night drivers were believed by Respondentto be nonunion.According to Bauman,who was called as a 43(b) witnessby the General Counsel, on the evening of May 10,Bauman, having entered the settlement agreement thatvery day, asked his attorney for information as to whatemployees could do if they didn't like the union contract.Bauman testified that,when accorded legal advice as to thepossibility of a decertification petition,he jotted it downbecause,as he testified,". . .Iwanted to give a fullaccount to the employees as I have the past 18 years, aslong as I've been in personnel management." The next day,Bauman called a meeting limited to Dykstra and Dicker-son, the night drivers,who were regarded by Respondentas nonunion.Dykstra and Dickerson did not attend theunfair labor practice hearing which culminated in thecontract with the Union,and, according to Bauman, bothhad requested information as to what had transpired, fromBob Reiser,the dispatcher."Bauman told them theywould be under a union contract which would run untilDecember 31, 1972.According to Bauman,when one ofthe drivers asked what they could do if they weren't happywith the Union,12 Baumanrelayed the information he hadobtained from his attorney the previous night concerningthe decertification process, with the admonitionthat theywould have to contact the NLRB or get their own attorneyto take such action.It is conceded on the face of the testimony of Baumanand Reiser that,if this latter admonition was in factexpressed, the Company did not stand behind it. FollowingtheMay11meeting, and beginning sometimein August,Dykstra and Dickerson repeatedly requested of Reiser thatthe Company obtain decertification forms for them. Reiseron these occasions told the men that he would have tocheck with Bauman.When Reiser did so,Bauman told himthat he would have to check with Respondent's attorney.On the first occasion, the attorney advised Bauman thatthe men would have to get their own lawyer, and this wasrelayed to Dickerson and Dykstra. Neither was in favor ofgettinga lawyerbecause of the expenseinvolved.Thereafter,the two drivers again requested that Reiserobtain the forms.He again told them that he would checkwith Bauman, which he did, and was again informed byBaumanthat he would check with the Company's attorney.ThereafterBaumanadvised that they could find out"where to get . . . the application or whatever ...," buttestified that before he obtained the petition forms he requested theCompanyto provide them because he was unable to obtain information asto the addressof the NLRBRegional Office.The Company's subsequentcooperation with Dickerson would hardly have encouraged him to act onhisown in taking the steps necessary to the mailing of the petition.iORobert Reiser is the Respondent's dispatcher and personnel managerand an admitted agent.iiReiser testified in corroboration of Bauman,indicating that Dykstrahad been inquiring as to what was happening, and the main purpose of themeeting was to explain to Dickerson and Dykstra what had transpired atthe hearing.i2Reiser also corroborated Bauman in this respect,stating that one ofthe drivers,whose identity he could not recall,raised the question of howthey could ". . . get rid of the union or something to that effect." CONDON TRANSPORT, INC.301Bauman emphasized that the Company would ".. .definitelynot assist them in any way." When Reiserreported back to Dickerson and Dykstra, they againrequested that the Company obtain the forms. At thispoint, Reiser told Bauman to get the form.Reiser further testified that in late September thedecertification petition form was furnished by the Compa-ny's attorney.13 A few days after its receipt, the form wasgiventoDickerson. Dickerson, after receiving the form,went to Reiser, seeking assistance with respect to certainparts of the petition he did not understand. Reiser did notimmediately provide the information. According to histestimony, he again indicated he would have to check withBauman,who again indicated he would have to check withRespondent's attorney. Thereafter, the information wasprovided to Dickerson.14 Subsequently, Dickerson hadanother problem with the mechanics of signing thepetition.He again sought Reiser's assistance.Reisertestified that he again would contact Bauman, who againindicated he would check with the Company's attorney.Bauman thereafter provided the information for relay toDickerson, again admonishing Reiser "not to assist"Dickerson.Bauman alsotestified that in late September or OctoberDickerson had inquired as to when the petition had to befiled.Bauman called his attorney, and obtained the openperiod dates from him, which Bauman relayed to Reiserwith the understanding that Reiser would so adviseDickerson.In addition to the testimony of Reiser and Bauman,James Dickerson, testified that he was initially employedby Respondent on May 7, 1972. Dickerson, who impressedme while testifying, as highly concerned with the possibilitythat he might give testimony prejudicial to Respondent andfearful of that possibility, did relate credibly as to certainmatters contrary to Respondent's interest. Thus, he didindicate that during his prehire interview, shortly beforetheMay 11 meeting, Bauman asked him what he thoughtof unions. Dickerson replied that he "didn't think . . . [he]... was interested in the union." Bauman also told himthat the two day driverswere unionand the night driverwas nonunion.Dickerson also credibly testified to a conversation with13 It was stipulated that September14, 1972,was Dykstra's last day ofemployment.From that point untilOctober 20, 1972, the only driversemployed byRespondent were Davis,Voss, and Dickerson.14TheRD petition is in evidenceas G.C. Exh.8.Reiser conceded thathe obtained the information used in answering items, 5,6-A, 6-B,10, andI 1-B therein.Reiser provided the information on a separate piece of paperon advise of Respondent's counsel. At least part of the informationfurnished Dickerson was suppliedby that attorney.15Birkholz subsequently joined Dickerson as a cosponsor of the petition.It is apparent from Dickerson's account of the informationsupplied him bytheCompanythatRespondent was of the view that the RD petitionrequired signaturesof two drivers. I do believethatDickersonwasinterrogated by Bauman as to Birkholz'union attitudes.Ifind incredibleBauman's testimony that on an earlier date Birkholz had come into hisoffice and officiously bared his antiunion sentiments.As willsubsequentlybe indicated,Iwas totally unimpressed with Bauman's demeanor,and it ismy belief that Dickerson would not have testified as to this instance ofinterrogation had it not occurred.Ialso believe that at the time Bauman washighly interested in Birkholz'attitudesbecause of concern that twosignatures were needed on the petition.16Dykstra testified at a resumption of the hearing in this case,pursuantto the remand order of the Board,requiringme to permit the GeneralBauman relativeto another driver,JamesBirkholz, whocommenced working for the Respondent as a night driveron October 20, 1972, as Dykstra's replacement. Baumanasked Dickerson on or about that date if he knew what Mr.Birkholz' feelings were towards the Union.15 Dickersonresponded that, as far as he knew, Birkholz would just assoon not have the Union. Birkholz did ultimately sign thepetition a few days prior to its filing.Analysis of whether or not the Company was unlawfullyinvolved in the decertification activity must start with theMay meeting. It is my conclusion, from an assessment ofthe testimony of Dickerson, Bauman, and Reiser, thatBauman the previous evening had obtained the legaladvice relative to decertification on his own, and without areasonable basis for believing that employees would raisethis issue. Apart from the testimony of Bauman and Reiser,there is no evidence that Dykstra or Dickerson were soopenly antiunion that, without knowing whether or not thesettlement agreement enhanced their conditions of work,they would have expressed anything to Reiser or Baumanwhich would lead the latter to believe that they were intenton getting rid of the Union from the very outset of thebargaining relationship.16 I am satisfied that Bauman onMay 10 obtained the decertification information with theplain intention of implanting the decertification ideaamong the night drivers, in order eventually to evade thebargaining obligation that he had agreed to assume thatsame day.Bauman was hardly an impressive witness. His testimonywas shifting, contradictory, andmarked by frequentinsertions of either a lack of knowledge as to the law or alack of recollection which impressed me as Bauman'schosenmeans of excusing improprieties or foreclosingeffective scrutiny of the Company's defense. He impressedme as a schemer, who, while willing to give lip service tothe interests and rights of his employees, was intent onretaining absolute control over Respondent's operations,and willing to engage in whatever manipulation ofemployees, theUnion, and the law that he deemednecessary to meet these ends. His own testimony and thatof Reiser 17 plainly evidences Bauman's practice of makingstatements to employees to the effect that he would abideby the law, while turning around and doing the exactCounsel to litigate as background the matters raised by the settledcomplaint in Case30-CA-1862.Dykstra was not examined as to the eventspreceding or what had transpired at the May I I meeting. He did testify that,at the time of his employment with Respondent,he was a member of a sisterlocal to the Charging Party. It was not my impression that Dykstra was asmilitantlyantiunion as Bauman and Reiser would have me believe.Dickerson testified that in conversations with Dykstra prior to Dickerson'shireDykstra never commented on his feelings towards unions, andDickerson had no idea of Dykstra's attitudes in this regard. This,despite thefact thatDykstra had recruited Dickerson for employment with theCompanyand had taken him on student runs.Dickerson further testifiedthat he had no discussions with Dykstra about the Union until after thehearing.As for Dickerson's sentiments,he testified that at the time of his hire onMay 7,just 2 daysprior tothe opening of the hearingin 30-CA-1862, hedid not know of the organization drive by the Charging Union.AlthoughDickerson,on questioning by Bauman,had indicated that he was not"interested" in unions,there is no evidence that he said anything to Baumanthat would lead Bauman to believe that Dickerson would subsequently raiseany question as to how to get rid of the Union.Indeed, it is the sense ofDickerson's testimony that he did not do so at the May 11 meeting.17 I was also unimpressed with the corroborative testimony of Reiser,(Continued) 302DECISIONSOF NATIONALLABOR RELATIONS BOARDopposite.Furthermore,there is no question in my mindthatBauman,though professing to adopt a stance ofneutrality and disinterest,would long ago have suppressedthe interests of nonunion employeeshad the Unionoffereda deal to his suiting.Iam satisfiedand find that not only was the decertifica-tionpossibilityconceived by Bauman, but that heimplanted that idea without specific request for suchinformation by either Dickerson or Dykstra. Aside frommy impression as to the means by which Bauman operated,and the fact that I do not believe either his exculpatingtestimony or that of Reiser, I believe it entirely implausiblethat as of May 10, 1972, Dykstra or Dickerson, withoutprodding from management, would have inquired as to themeans of getting rid of the Union.18 The suspiciongeneratedby thetiming of Bauman's having obtained theinformation on decertification is enforcedby hispassingon this information at a meeting of employees who wouldbemost sympathetic.Inote that I am satisfied thatBauman wasmindful of the potential for rivalry betweenthe day and night drivers, based upon the more desirablenature of day work. This factor would encourage the nightdrivers to nurture the good graces of the Company. Theexclusion of Davis and Voss from that meeting plainlyreveals that Bauman was not acting out of completeobjectivity and, in my opinion, was calculated to impressDickerson and Dykstra with the implicit assurances thatthe Company fostered and would support the decertifica-tion effort.As events subsequently unfolded,this proved tohave been the case. Neither Dykstra nor Dickerson at anytime saw the need to seek assistance from independentsources. If company spokesmen had advised them that itwould not lend assistance and that they should getindependent counsel, neither Dykstra nor Dickerson tookthesewords seriously.At every turn, they went to theCompany for whatever information, data, or documentsthey needed to perfect the filing of a timely petition. As Iam certaintheywouldanticipate,in each instance, theCompanywas responsive.19 In these circumstances, it isimmaterialthat the Respondent did not expressly advisethem to get rid of the Union, for such a desire was implicitfrom the comprehensive assistance afforded them.Based upon the foregoing,Ifind that Respondentviolated Section 8(a)(1) by its overall assistance to andsupport of the decertification activity.20 I would furthernote that even were I to accept the entirety of thewhose testimony amounted to a "pat" outline of Respondent's legal defenseIn observing Reiser on the stand,itwas my impressionthathe was intent onrelaying testimony which would absolve theCompany ofwrongdoing,rather than the facts as they occurred.is I note that portions of Dickerson's testimony on cross-examination byRespondent's counsel does suggest that the decertification issue was raisedby either he or Dykstra.Although the entirety of Dickerson's testimony issomewhat vague on this point,other points in his testimony indicate that hisresponse on cross-examination may well have been the byproduct of leadingquestions by Respondent's counsel.In the total circumstances,IregardDickerson's testimony on this point as entitled to no weightie In contrast to his cooperative efforts with respect to the decertificationactivity,Bauman'sdealingswith the Union mayhardlybe viewed asreceptive to the principles of collective bargaining.He first delayedexecution of the agreement requiredby thesettlement until September 12,1972, and did so on highly technical,and legally erroneous,grounds.Secondly, he declined to acknowledge or respondto the Union's request ofOctober 10,1972, for a meeting date to negotiate a new contract, eventestimony of Bauman and Reiser my conclusion in thisregard would not be altered. It may well be that the lawpermits an employer, on request of employees, to provideon an isolated and limited basis certain informationotherwise unavailable to them, or beyond their personalknowledge 21 However,such privilege may not be con-strued as a license for an employer to use employeerequests as a pretext for enmeshing itself in virtually everystage of the decertification process.The degree of involve-ment here,even on the testimony of Respondent's agents,was such as to make the Respondent a full partner in theeffort to oust the Union, and would create an atmospherewhereby employees, despite indifference or only marginalopposition to the Union, would be encouraged to supportmanagement's implicit intention in this regard.For thesereasons,Iwould find the 8(a)(l) violation even were I tobelieve that Bauman, at the May 11 meeting,raised thedecertification issue only in response to specificinquiry byan employee.Having so found,it follows that Respondent is not freeto invoke the decertification petition as a defense to itsrefusal to bargain with the Union beginning on October 10,1972.22 It is my further finding that,asRespondent'sunlawful participation in the decertification activity tendedto dissipate and induce the Union's loss of majority, theRespondent could not assert a good-faith doubt of amajority in defense of its aforedescribed refusal tobargain.23Accordingly, I find that Respondent sinceOctober 12, 1972, violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union in the historiccollective-bargaining unit.Further, there being no dispute that Respondent onFebruary 1, 1972, withoutbargainingor notification to theUnion, established a private insurance plan and suspendedcontributions to the previously negotiated health andwelfare plans, I find that, by such unilateral action,Respondent further violated Section 8(a)(5) and(1) of theAct.CONCLUSIONS OF LAW1.Condon Transport,Inc., is anemployer engaged incommerce within themeaningof Section 2(2), (6), and (7)of the Act.2.General Teamsters, Warehouse and Dairy Employ-eesUnion Local 126, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousementhough no arguable bar existed to recognition until some 3 weeks thereafter.2O I also find that Respondent violated Sec.8(axl) by Bauman's coerciveinterrogation of Dickerson as to Birkholz'union sentiments.21See, e.g.,North American Aviation,163 NLRB863;Keno-TV-Mission,163 NLRB 1005;ConsolidatedRebuilders,Inc.,171NLRB 1415. A fourthcase cited by Respondent,Clark ControlDivisionofA 0 Smith Corp.,166NLRB266, is distinguishable as it does not involve employer assistance inthe context of an existing bargaining relationship,but involves an initialorganization campaign,in the course of which, certain employees havingsigned authorization cards,sought information as to how they could berevoked.Considering the nature of authorization cards and conditionsprevailingduring an organization campaign, employersare affordedconsiderably more latitude in furnishing assistance to employees in suchcircumstances.In any event,the degree of assistance involved there issignificantly more limited than that of Respondent in this case.22NationalCashRegisterCompany, supra.23Cases cited at In.8, supra. CONDON TRANSPORT, INC.303and Helpers of America, is a labor organization within themeaning of Section2(5) of the Act.3.All employees who perform semidriving services,excluding office-clerical employees,salesmen,guards, andsupervisorsasdefined in the Act, constitute a unitappropriate for collective bargaining within the meaning ofSection9(b) of the Act.4.Respondent, by implicitly suggesting to employeesthat they file a decertification petition with the Board, byobtaining the decertification forms foremployees, byobtaining and providing information for employees re-quired to perfect filing of the decertification petition, andby interrogating employees regarding union sympathies ofother employees, violated Section 8(a)(1) of the Act.5.Respondent, by refusing to bargain since October 12,1972, with the Union as exclusive bargaining representativeof employees in the appropriate bargaining unit set forthabove, and by unilaterally establishing a private insuranceplan and eliminating other employee pension and healthand welfare benefits, has violated Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices constitute unfairlabor practices which affect commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(a)(5) and(1) of the Act, it shall berecommended that Respondent cease and desist therefromand that it take certain affirmative action which isnecessary to effectuate the policies of the Act.Respondent contends that, despite any refusal tobargain,a recommendedorder that it bargain with theUnion would in this case be inappropriate. In this regardRespondent relies uponAllou Distributors, Inc.,201 NLRB47, andLaura Modes Company,144 NLRB 1592, wheresuch a remedy was withheldagainst abackground of unionviolence and intimidation calculated to insure employeeadherence to a union. In my opinion the principles of thecited cases are inapplicable here. The only misconductattributable to the charging Union in this case relates to aprior charge in Case 30-CB-580. A complaint issued onthat charge alleging that, on or about November 20, 1972,the Union violated Section 8(b)(1)(a) and (2) of the Act bythreatening to cause the discharges of Birkholz andDickerson, because of their failure to become members ofthe Union when not obligated to do so. That complaintwas disposed of by the Regional Office through executionof an informal settlement agreement, with a nonadmissionclause.As to the issue underlying that dispute, I amsatisfied that it involved a good-faith attempt by the Unionto enforce the union-security clause of the subsistingcollective-bargaining agreement, with the lawfulness ofthat action turningupon whether or not the laws of theState of Wisconsin precluded enforcement of such provi-sions at that time.The conduct in Case 30-CB-580, atworst, was limited to an effort by the Union to enforcecontractualmembership obligations, was not otherwisedesigned to influence employee attitudes towards theUnion, and was an isolated, violence-free incident whichhardly suffices to bear upon the appropriateness of theconventional Board remedy in this type of case. See, e.g.,World Carpets of New York, Inc.,188 NLRB 122, fn. 5; andNew Fairview Hall Convalescent Home,206 NLRB No. 108.Accordingly, I shall order Respondent to bargain uponrequest with the Union, and to embody any agreementreached in a written contract.To redress the unilateralterminationof employeebenefits under the joint management-Teamsters pension,health and welfare programs, I shall recommend thatRespondent restore such benefit programs and makeemployees whole for any losses they may have sustained byvirtue of the lapse in coverage resulting from Respondent'sunlawful refusal to bargain, including the payment ofunpaid contributions to said plans to the extent necessaryto redress any prejudice to employees with respect toconditions of eligibility, service credits, or other termswhich employees would have enjoyed had their participa-tion been continuous.24The Charging Party requests certain extraordinaryremedies, including (1) reinstitution of the expired collec-tive-bargaining agreement until an impasse is reachedpursuant to the bargaining order; (2) reimbursement of theUnion for loss of any dues not checked off; and (3)reimbursement of the Board and the Union for the cost ofinvestigation, preparation, presentation, conducting of thecase,reasonable attorney's fees, salaries,witness fees,transcript and records, printing costs, travel expenses, perdiem allowances, and any other reasonable costs andexpenses incurred. In my opinion, such relief is unwarrant-ed in the circumstances of this case. As to (1) and (2)above, existing law protects employees against unilateralchanges with respect to contractual terms constitutingwages, hours, and terms and conditions of employment asdefined in the Act, and insofar as the contract includesmatters not fitting that definition, here again, I see noreason why the remedial processes of the Board should besubstituted for collective bargaining. As to (3) above, theCharging Party citesTiidee Products, Inc.,194 NLRB 1234,where the Board, following a remand from the UnitedStatesCourt of Appeals for the District of Columbia,25afforded such relief because the respondent's action in thatcase had produced frivilous, unwarranted litigation. TheCharging Party also citesFood Store Employees Local 347[Heck's, Inc.] v. N.L.R.B.,476 F.2d 546 (C.A.D.C.), cert.denied 414 U.S. 1069 (1973), where the circuit courtenlargedthe Board's remedy to include reimbursement forexpenses similar to that requested here where the employerhad persisted in an unlawful pattern of resisting unionorganization.With respect to theHeck'scase, it is notedthat the Board did not accept the court's decision, andinstead sought certiorari, which was denied by the SupremeCourt. Until a conclusive determination by the SupremeCourt on this major issue affecting the remedial discretion24This provision is not to be construed as requiring the Respondent tomake contributions in amounts exceeding preexisting contribution levelsRestoration of thestatus quo antemay be accomplished without impositionof new terms and conditions of employment at the expense of collectivebargaining25InternationalUnionofElectrical,RadioandMachineWorkers,AFL-CIO v. N.L.R B,426 F.2d 1243 (C A.D.C.),cert.denied 400 U.S. 950(1970). 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Board, there will be no clear guidelines forinsure that said notices are not altered, defaced, or covereddetermining the appropriateness of such relief in any givenby any other material.case.However, while it is my opinion that the violations(e)Notify the Regional Director for Region 30, inhere add up to a serious and flagrant breach of statutorywriting,within 20 days from the date of this Order, whatobligations, I do not see this case as sufficiently out of thesteps the Respondent has taken to comply herewith.mainstream of cases in which Board processes are invokedand where no such relief has been granted, to warrantimposition of such extraordinary remedies. Accordingly, Ido not deem it appropriate to grant the Charging Party'srequest in this case.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER26Respondent, Condon Transport, Inc., Ripon, Wisconsin,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating, implicitly suggesting toemployees that they file a decertification petition, obtain-ing decertification petition forms for employees, obtainingfor and providing information to employees required toperfect filing of such petitions, or in any other mannerassisting employees in decertification activity.(b)Refusing to bargain collectively with the Union asexclusive bargaining representative of all employees in theappropriate bargaining unit with respect to rates of pay,wages,hours of employment, and other terms andconditions of employment.(c)Unilaterally changing the terms and conditions ofemployment of employees in the appropriate collective-bargaining unit without prior notification, consultation,and bargaining in good faith with the Union as theirexclusive representative.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with the Union asthe exclusive representative of employees in the appropri-ate unit and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Upon request, rescind any unilateral changes in theterms of employment effectuated by the Respondent afterJanuary 1, 1973.(c)Make whole employees in the bargaining unit formonetary and other losses incurred as a result of theunlawful unilateral changes in terms and cond-ons ofemployment, in the manner set forth in the portion of thisDecision entitled "The Remedy."(d) Post in conspicuous places at its Ripon, Wisconsin,facility, including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix."27 Copies of the notice, on forms provided bythe Regional Director for Region 30, shall, after being dulysigned by an authorized representative of the Respondent,be posted by it, immediately upon receipt thereof andmaintained for at least 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to26 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Orderhereinshall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesconcerning union activity or in any manner assist themin efforts to decertify General Teamsters, Warehouseand Dairy Employees Union Local 126, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL NOT change any existing terms andconditions of employment negotiated by the aboveUnion, without first notifying, consulting, and bargain-ingwith the Union as exclusive representative ofemployees in the appropriate collective-bargainingunit, consisting of :All employees who perform semidriving services,excluding office clerical employees, salesmen,guards, and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WE WILL, upon request, recognize and bargain withthe above named Union as the exclusive representativeof all our employees in the above bargaining unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment and, ifan understanding is reached, embody such understand-ing in a signed agreement.WE WILL make whole our employees for any lossessustained by our unilateral cancellation of the pension,health, and welfare programs previously negotiated bythe Union in the manner set forth in the section entitled"The Remedy" in the Decision of the AdministrativeLaw Judge.CONDON TRANSPORT, INC.(Employer) CONDON TRANSPORT, INC.305DatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerning this notice or compliance withThis is an official notice and must not be defaced byitsprovisionsmay be directed to the Board's Office,anyone.Commerce Building,Second Floor,744 North FourthThis notice must remain posted for 60 consecutive daysStreet,Milwaukee,Wisconsin53203,Telephone414-224-3861.